Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed with respect to the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. As noted below the newly presented claims are not directed to statutory subject matter. 
Applicant’s arguments, see Applicant's Remarks, page 7, paragraph 4, filed February 9, 2021, with respect to 35 U.S.C.112(b) rejections have been fully considered and are persuasive. Applicant’s claims 1 – 20 were cancelled by the Applicant. The rejections of the claims have been withdrawn. 
Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new grounds of rejection do not rely on any matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.




Claims 21 - 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claim 21
Claim 21, which is representative of claims 31 and 40, is rejected for asserting new matter which is not supported by the specification. Claim 21 is also rejected because the specification fails to provide an adequate written description to support the claim. 
Rejection Based on New Matter
First, as to new matter, claim 21 recites “training a machine learning model to output a predicted number of interactions over a predetermined period for a job listing input to the machine learned model”… further recites “ producing an initial price for displaying an impression in a graphical user interface of the job listing based on the predicted number of interactions and the budget …”
 Limitation – Training a Machine Learning Model to Output a Predicted Number of Interactions Over a Predetermined Period for a Job Listing 
As to the first limitation of training a machine learning model to output a predicted number of interactions, the examiner finds the following paragraphs the most relevant to the limitation; however, these disclosures still fail to disclose the claimed subject matter. 
Paragraphs 24 and 26 – 27 merely describe that the machine learning model is used to display a number of job listings to job seekers, produce rankings related to candidates for jobs or opportunities, and output scores representing strengths of candidates with respect to the opportunities and/or qualifications related to the opportunities. 
Paragraph 28 merely describes that candidate’s likelihood of applying to the jobs is used to recommend jobs to a candidate. 
Paragraph 49 merely discloses that the management apparatus may generate an overall score for each job as a weighted combination of a user’s predicted likelihood of clicking, applying to, and/or otherwise interacting with the job.
As the Applicant can see, none of the above mentioned paragraphs disclose that a machine learning model is trained to predict and output a number of users’ interactions with a job listing over a predetermined period.  As the specification fails to disclose support for this limitation, claim 21 is rejected under 35 U.S.C. 112(a) on the grounds that the claim asserts new matter beyond the scope of the specification. 
Second Limitation – Producing an Initial Price Based Upon Predicted Number of Interactions
As to the limitation of producing an initial price based upon the predicted number of interactions Examiner finds the following paragraphs the most relevant to the limitation but still failing to disclose the claimed subject matter.
 As stated above, paragraph 49 discloses generating a score based on a likelihood of interactions; however, does not disclose generating an initial price. There is nothing in the specification to suggest that the score correlates to the initial price. 
Paragraphs 39, 41, and 45 – 46 disclose utilizing an optimization technique to produce a price. Paragraph 45 states that the management apparatus includes functionality to set pricing for the jobs which can include an initial price by dividing the prepaid price for the job’s segment from the static rate card by a median number of views, clicks or other actions related to jobs in the segment over a period and scaling the result by a factor. 
The specification; however, fails to disclose any relationship between the optimization technique and the machine learning model and further fails to describe that the median number of views, clicks or other actions are a predicted number of interactions output by the machine learning model as opposed to a mere average of historical data. As a median is not a prediction and the median number of actions are not derived from an output of the machine learned model, this paragraph fails to disclose the subject matter claimed. Additionally, Fig. 4, Element 404 describing the method instructs the performer of the method to “calculate an initial price for a job based on parameters associated with a job segment of the job” – not based on the predicted number of interactions and the budget.   
Rejection Based Upon Inadequate Written Description 
MPEP 2161.01 provides that claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not describe in sufficient detail the algorithm or steps or procedures for performing the computer function so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  
Here, claim 21 recites “training a machine learned model using the training time series data and a machine learning algorithm, wherein the machine learned model is trained to output a predicted number of interactions over a predetermined period for a job listing input to the machine learned model. The specification; however, in addition to not disclosing that the machine learning model performs this function or operates for this desired result, also fails to disclose the claimed algorithm or any details describing the steps or procedure for training the model to perform this function. 
The same analysis above applies to claims 31 and 40.
Claims 22 and 23 are rejected as they assert new matter, which is not supported by the specification. Claims 22 and 23 recite respectively minimizing overutilization is assigned a higher weight in the multi-objective optimization technique than minimizing underutilization and minimizing overutilization is assigned a lower weight in the multi-objective technique than minimizing underutilization. 
 Paragraph 42 discloses applying a natural exponential function to the over delivery rates ( ro1 ) and under delivery rates (ro2 ) and scaling the result of the function, which the examiner interprets to mean or correspond to weighing overutilization and underutilization; 
Claims 32 and 33
The above analysis of claims 22 and 23 apply to claims 32 and 33. 
Claim 24
Claim 24 is rejected for the same reasons as claim 21 above. Paragraph 57 of the specification does provide sufficient disclosure for “retraining the machine learned model based on feedback received from viewers of impressions of the input job listings”. As stated above in the analysis of claim 1, the specification does not; however, support “using the retraining machine learned model to predict a number of interactions over a second time period for a second job listing”.
Claim 26  is rejected on the basis that it asserts new matter which is unsupported by the specification. 
Paragraph 24 of the specification merely describes that applications for jobs are tracked and used as training data, the output of the machine learning models may be used to display and/or otherwise recommend a number of job listings to current or potential job seekers. The specification fails to disclose that an adjusted price is based on application rates of viewers of impressions of other job listings in a same segment as the input job listing. Claim 26 is therefore rejected on the basis that the claim asserts new matter which is not disclosed in or supported by the specification. 
Claim 27 is rejected on the basis that it asserts new matter which is unsupported by the specification. 
Paragraph 27 merely states that profile and activity data of the candidates may be inputted into the machine learning model along with features corresponding to opportunities and that the machine learning model may output scores representing qualifications related to opportunities. The specification fails to disclose that deriving an adjusted price based on an indication of how qualified the different viewers are for the other job listings in the same segment. Accordingly, claim 27 is rejected on the grounds that it asserts new matter, which is not supported by the specification. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to  an abstract idea without significantly more.  Claims 21, 31, and 40, are substantially similar. Since there are no meaningful differences between claims 21, 31, and 40 for the purposes of this analysis, the claim elements analyzed below pertaining to claim 21 are representative of claims 31 and 40 as well. 
Claim 21 recites:  obtaining data regarding interactions performed by users on job listings, aggregating the data into time series training data, output a predicted number of interactions over a predetermined period for a job listing, training, using time series data to output a predicted number of interactions over a predetermined period for a job listing,  retrieving a job listing, 
The claims recite additional elements including an "online network" which is merely applied as a tool as it is merely a medium where job listings are posted, a "machine learning model" which is merely applied as a tool to perform the limitation of generating and outputting a predicted number of interactions, and a “graphical user interface" which is likewise applied as a tool for displaying and viewing impressions.    
Pursuant to MPEP 2106.05(f), the above mentioned additional elements additional elements fail to integrate the judicial exception into a practical application. MPEP 2106.05(f) provides that adding the words apply it or an equivalent with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to 
The machine learning model is recited at a high level of generality and is merely applied as a tool to perform the mental process of general modeling procedures, to implement the economic principles and commercial activities of optimizing the budget through displaying likelihood of job seekers’ interactions with a job listing and determining a price for advertising based upon that likelihood.  First, the training of the machine learning model is recited at a high level of generality in the claim. The claim merely recites 1) obtaining and aggregating data into training time series data before 2)“training a machine learned model using the training time series data and a machine learning algorithm” and the desired outcome “to output a predicted number of interactions over a predetermined period for a job listing input to the machine learned model.” The specification and claims lack specificity as to how training of the model is performed and how results are produced and the specification and claims fail to disclose what “a machine learning algorithm” entails. At such a high level of generality the training of the machine learning model is merely being applied to perform the abstract idea, imposes no meaningful limitation on the claim, and thus fails to integrate the abstract idea into a practical application.   
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements impose no meaningful limitations on the claims, and are described in the claims as computer elements recited at a high level of generality applied as tools to perform the abstract idea. As such, they fail to provide an inventive concept and the claim does not amount to significantly more than the abstract idea. Therefore, the claim is directed to an abstract idea and are not patent eligible. 

Dependent claims, 22 – 30 and 32 – 39, have been given the full two part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually, and in common, are also held to be patent ineligible under 35 U.S.C. 101. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea of the independent claims. (In addition,  claims 28 and 38 also as recite mathematical symbols indicative of mathematical concepts, an abstract idea enumerated in MPEP 2106.04(a)(2)(A)).
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce further additional elements; and performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claims, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and does not provide improvements to the functioning of computer 
Similarly, the additional recited limitations of the dependent claims fail to establish that the claims amount to significantly more than the abstract idea because the claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Therefore, the claims are not patent eligible.  
Additionally, the claimed invention of claim 31 (as well as its dependent claims 32-39) are directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter.  35 U.S.C. 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these "four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of § 101. Claims 31 recites a computer-readable medium. Applicant's specification does not indicate that the computer-readable medium is non-transitory in nature, but rather states that the computer-readable medium may be any device or medium and includes but is not limited to other media capable of storing code and /or data now known or later developed. See, Specification, paragraph 69. Therefore, the broadest reasonable interpretation of the claim includes transitory forms of signal transmission, also referred to as signals per se. As such claim 31 and its dependent claims 32- 39 are rejected as directed to non-statutory subject matter pursuant to MPEP 2106.03.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 21, 24, 29, 21, 24, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US Publication 2016/0162779 (Marcus) in view of US Publication 2007/0260515 to Schoen et al (“Schoen”) and further in view of US Publication 2018/0053220 (Bhalgat). 
Claim 21 
Marcus teaches: 
Obtaining data regarding interactions performed by users on job listings in an online network ( Fig. 2 Element 52; to build a model a server may receive and store historical data elements on job description posted within a predetermined or selected period of time. Historical data element may include a set of job postings or descriptions and each of their response characteristics historically recorded from user devices. Response characteristics to data elements such as a job posting may include performance metrics such as a number of clicks or views of the posting, a number of applications submitted or a number of times a user clicks on an apply button or completes the job application process. See para 97)
Aggregating the data into time series training data ( For each feature the predictive model may input historical data collected for that classification over a predetermined period of time into the support vector machine, neural network or any linear regression model See para 76)
Training a machine learned model using the training time series data and a machine learning algorithm ( The vectors may be used to train the model with historical correlations between job classifications and performance metrics See para 77)
Wherein the machine learned model is trained to output a predicted number of interactions over a predetermined period for a job listing input into the machine learned model (The predictive model may be used to predict future performance metrics for a new job posting (e.g. predicted number of clicks -See para 77)
Retrieving a job listing ( server may receive and store historical data elements e.g. on job description posted within a predetermined or selected period of time- para 97
The job listing corresponding to a poster having a budget for a first time period (Para 117 teaching a current budget for each job, "Real time analytics may include total budget, the current budget for each job".) 
Generating a predicted number of interactions over the first time period for the job listing by inputting it into the trained machine learned model (para 59 prediction process may include generating a predictive model that is optimized or configured to predict desired features of posted jobs; receiving a job description to be posted online; applying the model to predict the selected features if the job was to be posted; The predictive model may be used to predict future performance metrics for a new job posting (e.g. predicted number of clicks -See para 77))
Producing an initial price for displaying an impression in a graphical user interface of the job listing based on the predicted number of interactions and the budget (See para 113 the predicted value such as the predicted number of clicks can be used by the company managing the posting of the job ad for a potential employer to give a price offer based on the cost per click) 
Marcus does not teach; however Schoen teaches the known technique of: 
Deriving an adjusted price for the impression of the job listing by adjusting the initial price (pacing module will decrease an amount charged to the advertiser for the advertisements being selected or other billable events, including accessing no charge… – para 44)
using historical rates, (pacing module further includes past performance of click rates for an advertisement. For example the past performance may identify previous click rates for an advertisement for previous budget periods… -- para 47)
 to select an adjusted price that minimizes overutilization and minimizes underutilization, wherein overutilization is spending for the input job listing that exceeds the budget and underutilization is spending for the input job listing that fails to fully spend the budget. (The pacing module in communication with the budget analyzer module, determines whether at the current pace the advertiser is being charged, the advertiser is likely to meet or exceed their respective budget limit for a budget period. – para 40, 41)
One of ordinary skill in the art would have recognized that applying the known technique of Schoen would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the known technique of Schoen to the teachings of Marcus would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such price adjustment and budget optimization features. Like the goal of Schoen, Marcus para 58 discloses that its device, system, and method may be used to determine an optimal advertising budget or strategy based on the amount of exposure desired.   
The combination of Marcus and Schoen does not teach; however Bhalgat 2018/0053220  teaches that a multi-objective optimization technique may be applied to optimize an advertising budget.
One of ordinary skill in the art would have recognized that applying the known technique of Bhalgat would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the known technique of Bhalgat to the teachings of Schoen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such multi-objective optimization techniques.

Claim 24 
 
The combination of Marcus, Schoen and Bhalgat teach all of the limitations of claim 21. Marcus also teaches: 
retraining the machine learned model based on feedback received from viewers of impressions of the input job listing (para 59 retraining the model based on the volatility of the data periodically or after a period of time; See also para 23 disclosing user response characteristic and may be given along with historical data elements to train or validate the model)
Using the retraining machine learned model to predict a number of interactions over a second time period for a second job listing (para 78 predictive model may iteratively and or periodically repeat the above training and validation phases over time to adapt to changing new data. For example predictive model may build a model for next month by training the model with this month's data. )
Claim 29 
 The combination of Marcus, Schoen and Bhalgat teach all of the limitations of claim 21. Marcus also teaches:
Wherein the data further includes data about users' applications for jobs associated with job listings  (response data includes a number of applications submitted or a number of times a user clicks on an apply button or completes the job application process. See para 97)
Claim 31 – See relevant rejection of claim 21. See, computer readable medium at paragraph 111. See also Figs. 3 and 5.
Claim 34 – See relevant rejection of claim 24. 
Claim 39 – See relevant rejection of claim 29. 
Claim 40  – See relevant rejection of claim 21. See, computer readable medium at paragraph 111. See also Figs. 3 and 5.
s 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Marcus, Schoen and Bhalgat further in view of KR 2017003776 (Woong). 
Claim 25
The combination of Marcus, Schoen and Bhalgat teach all of the limitations of claim 21. The combination does not teach; however Woong teaches:
Wherein the adjusted price is limited to no more than a predefined upper bound and no less than a predefined lower bound ( (“When the budget for each group is determined as described above, a bid increase/decrease interval, a maximum bid… may be set”(Woong, page 16, 3rd full paragraph); Based on the calculation result, if the bid price for the keyword is within the bid variation amount and within the set maximum bid limit, the automatic bid for the keyword can be performed in consideration of the calculated CPC is (page 20, paragraph 6).; In addition it is possible to apply the criteria such as the maximum bid, the bid cycle, and the bid change amount for each group.- (Woong page 13, 1st full paragraph)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to combine the teaching of Woong with the teaching of the combination of Marcus, Schoen and Bhalgat because placing a limit on the updated price and limit on the change to the updated price in the system’s price changing rules allows the system to automatically adjust the price according to the pre-set limit. It would have been obvious to one of ordinary skill in the art to as of the effective filing date of the invention to combine the budget limitations of Woong in order to automatically determine bids accordingly to the advertiser’s strategy. (See, Woong, page 3, 6th full paragraph).
Claim 35 – See relevant rejection of claim 25. 
s 26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Marcus, Schoen and Bhalgat further in view of US Patent 8321278 (Haveliwala). 
Claim 26
The combination of Marcus, Schoen and Bhalgat teach all of the limitations of claim 21. Marcus also teaches that response data relating to job listings in a same segment may be classified together. (See para 99) and that response data includes number of applications submitted, or a number of times a user completes the job application process (para 97) and that predicted values may be a relative measure as to how much exposure a data element such as a job posting on a web page will receive relative to other data elements (job postings) in the same category in the market (para 114). The combination does not teach; however Haveliwala teaches 
wherein deriving the adjusted price is further based on application rates of viewers of impressions of other job listings in a same segment as the input job listing (Col 2 lines 60-64 conversion data can be stored in a repository where it can be used by the system to improve ad targeting performance and to automatically adjust an advertiser's bids prior to an ad auction.; Col 6 lines 12-14; Col 7 lines 54-60) Generally, the user profile performance information statistically describe how a user profile "performs" in response to advertisements. The performance may be measured in terms …such as a conversion count (e.g., the number of times a transaction is consummated by a given user profile, either immediately or at some later time), a conversion rate, other performance measures that relate a given user profile to the consumption of advertisements in general, or specific advertisements (or groups of advertisements).
The claim is rejected under 35 USC 103 as obvious over the combination of Marcus and Schoen in view of Haveliwala. The difference between the claimed subject matter and what 
Claim 36 – see relevant rejection of claim 26

Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Marcus, Schoen and Bhalgat further in view of US Publication 2007/0121843 (Atazky)
Claim 27 
The combination of Marcus, Schoen and Bhalgat teach all of the limitations of claim 21.  The combination does not teach wherein the deriving the adjusted price is further based on an indication of how qualified the different viewers are for the other job listings in the same segment. Atazky however teaches devising price based on indication of the quality of individuals who view ads in campaign. (Para 182, Charge may depend on ranking of members within the social network.)
this allows for an embodiment of the invention whereby advertisers bid on pricing of services so as to have their message delivered and/or incentive offered to users of higher rank in the Social network and/or have better match to target audience and/or are more likely to make use of the incentive.” See, Col 12 lines 19 – 23.  
Claim 37 – See relevant rejection of claim 27.
Claims 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Marcus, Schoen and Bhalgat further in view of US 2018/0108049 (Kitts)
The combination of Marcus, Schoen and Bhalgat teach all of the limitations of claim 21. It does not teach; however Kitts teaches a multi-objective optimization technique utilizes an epsilon-constrained approach

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Marcus, Schoen and Bhalgat further in view of Patent No. 10,607,273 (Su).

The combination of Marcus, Schoen and Bhalgat teach all of the limitations of claim 21. Marcus also teaches “providing a unified or structured taxonomy for representing job data which  (See para 74 For example whereas conventional methods may miss correlations between similar job postings because their job titles are written in a different way a vector features may allow prediction even when actual phrasing of the job title may be different . Also see, para 99-each data element may be classified into features. Job postings may be classified by title category industry required experience or other parameters. Taxonomy engine may use textual and context sensitive analysis methods to classify historical data elements or determine other parameters since same type of features may be described in different ways in different historical data elements. The taxonomy engine may group similar titles categories and industries into a discrete classification. Examiner interprets job description, required experience or other parameters to mean and include skills, however Marcus does not expressly state that required experience or other parameters means skills. 
Su; however, teaches wherein the training data further includes a taxonomy that models relationships between skills and/or related skills and the training uses the taxonomy to identify skills in the training data that have a relationship with other skills in the training data and/or are related to the other skills. (Can identify skills each of which can be associated with a vector one or more and identify vectors of skills associated with job roles title (e.g. software developer roles associated with detail oriented,  c++, java to help determine recommendations for a user by matching user skills and job skills. Once user skills are inferred explicit classifications are determined. Vectors associated with user skills can be compared with a larger dataset of previously determined skill  vectors and job title transitions to determine personalized recommendations based on where a user fits into this dataset-- col 13 lines 1-25) 
. 

Claims 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Marcus, Schoen and Bhalgat further in view of Leticia C. Cagnina and Susana C. Esquivel, Solving Hard Multiobjective Problems with a Hybridized Method, LIDIC, Universidad de San Luis (Cagnina and Esquivel). 

Claim 28 – The combination of Marcus, Schoen, and Bhalgat teach all of the limitations of claim 21. The combination does not teach, wherein the multi-objective optimization technique utilizes an epsilon constrained approach, with epsilon being an indication of a least optimal rate. Cagnina and Eqsuicel, however teaches this known technique of an epsilon constrained approach, with epsilon being an indication of a least optimal value. (See, pages 3-4, Sections 2.2 and 3.2, stating that Epsilon varies from the best to the worst value for the objective function.)
One of ordinary skill in the art would have recognized that applying the known technique of using an epsilon constraint method with epsilon being an indication of a least optimal value of Cagnina and Eqsuicel to the multi-objective optimization techniques of Schoen and Bhalgat would have resulted in predictable results because the prior art shows the capability of incorporating such epsilon constraint techniques in the multi-objective optimization techniques taught in the prior art. 
It would have been obvious to one of ordinary skill in the art to combine the teachings of the multi-objective optimization technique of Schoen and Bhalgat with the well-known epsilon 
 	Claim 38 – See relevant rejection of claim 28. 
Claims 22, 23, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Marcus, Schoen and Bhalgat further in view of Tong Kit, How to Put Weight Parameter for a Multi Objective Function,  Research Gate, April 1, 2016. 
Claim 22 – The combination of Marcus, Schoen and Bhalgat teach all of the limitations of claim 21. The combination also teaches that it is well known to apply multi-objective optimization (MOO) techniques are used to optimize an advertising budget (Bhalgat, paras 14, 40, 42) and that minimizing overutilization of a campaign budget and minimizing underutilization of a campaign budget are two well-known objectives in a MOO problem. (See, generally, Schoen paragraphs 40, 44.pacing module in communication with budget analyzer module determines whether advertiser is likely to meet (minimize underutilization) or exceed (minimize overutilization) a respective budget limit for budget period) The combination does not explicitly teach wherein minimizing overutilization is assigned a higher weight in the multi-objective optimization technique than minimizing underutilization.
Kit however teaches that is well known to assign a weight to each of the objectives in a minimize-minimize multi-objective optimization model to give one objective priority over the other. (See, Kit which teaches constructing a multi-objective (minimize-minimize) model where a weight is assigned to each objective, (with the sum total of the two weighted objectives being 1), in order to prioritize one objective over the other.)
As it is well known to weigh the objectives in a multi-objective optimization technique and well known to minimize overutilization of a budget and to minimize underutilization of a budget. 
Therefore, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date, to assign a higher weight to minimizing overutilization in the multi-objective optimization technique than minimizing underutilization since there are a finite, identified, predictable potential solutions (weight assignments) to the recognized need, and one of ordinary skill in the art could have pursued the known potential weight assignments with a reasonable expectation of success.  
See relevant rejection of claim 32.
Claim 23 - The combination of Marcus, Schoen and Bhalgat teach all of the limitations of claim 21. The combination also teaches that it is well known to apply multi-objective optimization (MOO) techniques are used to optimize an advertising budget (Bhalgat, paras 14, 40, 42) and that minimizing overutilization of a campaign budget and minimizing underutilization of a campaign budget are two well-known objectives in a MOO problem. (See, generally, Schoen paragraphs 40, 44.pacing module in communication with budget analyzer module determines whether advertiser is likely to meet (minimize underutilization) or exceed (minimize overutilization) a respective budget limit for budget period) The combination does not explicitly teach wherein minimizing overutilization is assigned a lower weight in the multiobjective optimization technique  than minimizing underutilization.
Kit however teaches that is well known to assign a weight to each of the objectives in a minimize-minimize multi-objective optimization model to give one objective priority over the other. (See, Kit which teaches constructing a multi-objective (minimize-minimize) model where a 
As it is well known to weigh the objectives in a multi-objective optimization technique and well known to minimize overutilization of a budget and to minimize underutilization of a budget. There exists only two potential scenarios: (1) assigning a lower weight or (2) assigning a higher weight to the objectives of minimizing underutilization and minimizing overutilization) in a multi-objective optimization technique with two objectives. 
Therefore, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date, to assign a lower weight to minimizing overutilization in the multi-objective optimization technique than minimizing underutilization since there are a finite, identified, predictable potential solutions (weight assignments) to the recognized need, and one of ordinary skill in the art could have pursued the known potential weight assignments with a reasonable expectation of success.  
See relevant rejection of claim 33.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ciara Pike-Burke, Multi-Objective Optimization, STOR601: Research Topic I teaches Epsilon Constraint Method where epsilon represents the worst value an objective is allowed to take. 
Publication number 20170206485 (Deshpande) teaches that it is a standard practice to set  weights (para 3) to an optimization that minimizes an objective function (para 6).

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THRE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389.  The examiner can normally be reached on Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/L.L.Y./Examiner, Art Unit 4146                                                                                                                                                                                                        
/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628